Title: To Alexander Hamilton from George Washington, 29 July 1791
From: Washington, George
To: Hamilton, Alexander



United States July 29. 1791.

Upon a full consideration of the reasons offered by Mr. Short, in his correspondence with you, for removing the restrictions laid upon him by his present instructions, so far as relates to his not opening a loan for more than a certain sum and not being allowed to open a new Loan until the terms of the preceding one shall have been ratified here, I have thought it expedient, & for the interest of the United States that those restrictions should be removed. And I do hereby authorise you to inform Mr. Short that he may open at his discretion loans for the United States, at such times & places, & for such sums as he may find adviseable within the limitations of the respective Laws authorising these Loans.
Go. Washington

